COURT OF APPEALS FOR THE
                                   FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER WITHDRAWING MEDIATION ORDER

Appellate case name:             Yigal Bosch v. Frost National Bank

Appellate case number:           01-13-00190-CV

Date motion filed:               March 21, 2013

Type of Motion:                  Objection to Mediation

Party filing motion:             Appellee

Trial court case number: 2009-63337

Trial court:                     133rd District Court of Harris County

      It is ORDERED that Appellee’s objection to mediation is granted. We withdraw
our Mediation Order dated March 20, 2013.

Judge’s signature: /s/ Harvey Brown
                   X Acting individually


Date: March 25, 2013i
i
        Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
        motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:   Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
        should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
        for rehearing. TEX. R. APP. P. 10.4(a).